
	
		III
		112th CONGRESS
		1st Session
		S. RES. 122
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Elizabeth
		  Taylor.
	
	
		Whereas Elizabeth Taylor, a world-renowned actress and
			 activist whose legendary career spanned 7 decades, passed away on March 23,
			 2011;
		Whereas with the death of Elizabeth Taylor, the State of
			 California and the United States lost 1 of the most talented entertainers,
			 philanthropists, and humanitarians in the United States;
		Whereas Elizabeth Taylor was born on February 27, 1923, in
			 London, England to American parents;
		Whereas Elizabeth Taylor and her family moved to the
			 United States, settling in the State of California, just prior to the start of
			 World War II;
		Whereas Elizabeth Taylor started acting at the age of 10
			 and became a star at a young age;
		Whereas the hard work and dedication of Elizabeth Taylor
			 earned her numerous acting roles in film, television, and theater;
		Whereas Elizabeth Taylor became 1 of the most successful
			 and sought after actresses in the world;
		Whereas Elizabeth Taylor received 2 Best Actress Academy
			 Awards for her work in BUtterfield 8 and Who’s Afraid of
			 Virginia Woolf?, and she became the first woman to earn a 7-figure
			 paycheck for appearing in a film;
		Whereas many films that feature Elizabeth Taylor,
			 including A Place in the Sun, Raintree Country,
			 Giant, and Cat On A Hot Tin Roof, have become
			 classic films appreciated by generations of moviewatchers;
		Whereas Elizabeth Taylor used her fame to raise awareness
			 and advocate for people affected by HIV/AIDS;
		Whereas, at a time when HIV/AIDS was largely an unknown
			 disease and those who were affected by HIV/AIDS were ostracized and shunned,
			 Elizabeth Taylor called for and demonstrated compassion by publicly holding the
			 hand of her friend and former costar, Rock Hudson, after he had announced that
			 he had AIDS;
		Whereas Elizabeth Taylor testified before Congress saying,
			 It is my hope that history will show that the American people and our
			 leaders met the challenge of AIDS rationally and with all the resources at
			 their disposal, for our sake and that of all humanity.;
		Whereas, in 1985, Elizabeth Taylor became the Founding
			 National Chairman for the American Foundation for AIDS Research (commonly known
			 as amfAR);
		Whereas, in 1991, Elizabeth Taylor founded the Elizabeth
			 Taylor AIDS Foundation to provide direct support to those suffering from the
			 disease;
		Whereas the extensive efforts of Elizabeth Taylor have
			 helped educate the public and lawmakers about the need for research, treatment,
			 and compassion for those suffering from HIV/AIDS;
		Whereas Elizabeth Taylor is survived by her children
			 Michael Wilding, Christopher Wilding, Liza Todd, and Maria Burton, as well as
			 10 grandchildren and 4 great-grandchildren; and
		Whereas Elizabeth Taylor was truly a legend who touched
			 the lives of generations of people of the United States and millions worldwide
			 with both her inner and outer beauty: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the courageous, compassionate leadership and many professional
			 accomplishments of Elizabeth Taylor; and
			(2)offers its
			 deepest condolences to her family.
			
